Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 1 of 27 PageID #: 867




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 ATLANTIC SPECIALTY INSURANCE                 )
 COMPANY, et al.,                             )
                                              )
                           Plaintiffs,        )
                                              )
                      v.                      )     No. 1:19-cv-03589-JRS-MJD
                                              )
 ANTHEM, INC.,                                )
                                              )
                           Defendant.         )

    Entry and Order Setting Aside Magistrate Judge's Order (ECF No. 48),
               Compelling Arbitration, and Staying This Case

    This case arises from an insurance coverage dispute between Defendant Anthem,

 Inc. and two of its insurers, Plaintiffs Atlantic Specialty Insurance Company

 ("Atlantic") and Bedivere Insurance Company f/d/b/a OneBeacon Insurance Company

 ("OneBeacon").   Anthem initiated arbitration on August 7, 2019, and Plaintiffs

 thereafter brought this action seeking declaratory judgment that Anthem is not

 entitled to coverage and that Plaintiffs are not required to arbitrate their dispute

 with Anthem.

    Plaintiffs moved to stay arbitration, (ECF No. 24), and Anthem moved to stay this

 case and compel arbitration, (ECF No. 42). The magistrate judge denied Anthem's

 motion to stay and compel and granted in part Plaintiffs' motion to stay arbitration.

 (ECF No. 48.) Anthem now objects to the magistrate judge's order. (ECF No. 51.)

 Because the magistrate judge's order is contrary to law, that order (ECF No. 48) is




                                          1
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 2 of 27 PageID #: 868




 set aside, Anthem's motion to stay and compel arbitration (ECF No. 42) is granted,

 and Plaintiffs' motion to stay arbitration (ECF No. 24) is denied.

                                   I. Background

 A. The Policies & Alternative Dispute Resolution Provisions

    The policies at issue here are both part of a tower of $175 million in professional

 liability insurance.   The base of the tower is a policy issued by ACE American

 Insurance Company. The Atlantic policy sits directly above the ACE policy, and the

 OneBeacon policy sits atop the tower. The ACE policy at the base of the tower

 contains the following Alternative Dispute Resolution provision ("ACE ADR

 provision"):

    T. Alternative Dispute Resolution

       1. In the event that any disputes or differences arise under or in
          connection with this Policy or the breach, termination or invalidity
          thereof, whether arising before or after termination of this Policy, the
          Insured and Insurer shall make a good faith attempt to resolve the
          disputes or differences through informal negotiations.

       2. If such disputes or differences remain unresolved, the Insured and
          Insurer shall submit such disputes or differences to an alternative
          dispute resolution ("ADR") process as described in paragraph 3
          below. Either the Insured or the Insurer may select the type of
          ADR process; provided, however, the Insured shall have the right to
          reject the Insurer's choice of the type of ADR process at any time
          prior to its commencement, in which case the Insured's choice of
          ADR process shall control. Commencement of the ADR process shall
          occur when the parties formally retain a mediator or arbitrator to
          preside over the ADR proceeding.

       3. The Insured and Insurer agree that there shall be two choices of
          ADR process:

                a. Non-binding mediation administered by JAMS. The Insured
                   and Insurer shall cooperate with one another in selecting a

                                           2
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 3 of 27 PageID #: 869




                mediator from the JAMS panel of neutrals and in scheduling
                the mediation proceedings. The parties agree that they will
                participate in the mediation in good faith and share equally in
                its costs. The mediation will take place in New York, New
                York. In the event of mediation, either party shall have the
                right to commence a judicial proceeding; provided however, no
                such judicial proceeding shall be commenced until the
                mediation has been concluded or terminated and at least
                ninety (90) days shall have elapsed from the date of the
                conclusion or termination of the mediation.

             b. Binding arbitration through JAMS before three arbitrators,
                with each arbitrator having background and experience
                relevant to the dispute. Each party shall select one arbitrator,
                and the two arbitrators shall select the third arbitrator. The
                arbitration shall be conducted pursuant to the then-current
                JAMS Comprehensive Arbitration Rules & Procedures. The
                decision of the arbitrator shall be final, binding and provided
                to both parties; provided, however, the arbitrator's decision
                shall be subject to appeal pursuant to Rule 34, Optional
                Arbitration Procedure, of the JAMS Comprehensive
                Arbitration Rules & Procedures.

                    i. Unless the parties otherwise agree, the arbitration
                       shall take place in Indianapolis, Indiana, Chicago,
                       Illinois or New York, New York, to be determined by the
                       mutual agreement of the parties. If the parties cannot
                       agree, then the arbitrators shall choose from one of
                       these three venues.

                   ii. Each party shall bear the expense of its own arbitrator
                       and shall jointly and equally bear with the other party
                       the cost of the third arbitrator. The panel will allocate
                       any remaining common expenses of the arbitration.

                  iii. If an arbitration proceeding has not been commenced
                       within ninety (90) days of the appointment of the
                       arbitrator, the arbitrator may order the commencement
                       of such proceeding at anytime thereafter. It is the
                       intention of the parties that discovery, argument and
                       other process in the arbitration shall be limited to that
                       which, in the discretion of the arbitrator, is necessary to
                       fairly resolve the dispute.



                                          3
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 4 of 27 PageID #: 870




 (Compl. ¶ 47, ECF No. 1 at 19–20.)

    The Atlantic policy provides that it "will apply in conformance with, and will follow

 the form of, the terms, conditions, agreements, exclusions, definitions and

 endorsements of the Underlying Insurance, except [four enumerated exceptions]."

 (ECF No. 25-1.) See Sphere Drake Ins. Ltd. v. All Am. Ins. Co., 256 F.3d 587, 589 (7th

 Cir. 2001) ("[T]he 'Exclusions' section provides that the slip policy follows the

 underlying contract 'in every respect' except the one mentioned specifically. This is

 essential to any follow-form policy.").     The Atlantic policy defines "Underlying

 Insurance" as the ACE policy and a Willis policy (which appears to be referred to

 elsewhere as "Lloyd's Syndicate AGM 2488" policy number B0080119735P12).

 Notwithstanding the inclusion of the Willis policy in the definition of "Underlying

 Insurance," Atlantic concedes that the Atlantic policy follows form to the ACE policy

 and includes the ACE ADR provision. (Compl. ¶¶ 53, 110–12.) See Sphere Drake Ins.

 Ltd., 256 F.3d at 589 ("[A] follow-form reinsurance agreement logically includes an

 arbitration agreement in the underlying contract.        This understanding could be

 overridden, but this slip policy's 'Exclusions' section does not displace the arbitration

 clause.").

    The OneBeacon policy, like the Atlantic policy, provides that it "will apply in

 conformance with, and will follow the form of, the terms, conditions, agreements,

 exclusions, definitions and endorsements of the Underlying Insurance, except [four

 enumerated exceptions]."      (ECF No. 1-2 at 8.)      The OneBeacon policy defines

 "Underlying Insurance" as the following policies:



                                            4
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 5 of 27 PageID #: 871




  Carrier               Policy Number              Policy Type

  ACE American          MSP G21816097              Managed Care Organization
  Insurance Company                                Errors & Omissions Liability
  Lloyd's Syndicate     B0080119735P12             Managed Care Organization
  AGM 2488                                         Errors & Omissions Liability
                                                   Excess
  BCS Insurance         XS-MCE 121-040             Managed Care Organization
  Company                                          Errors & Omissions Liability
                                                   Excess
  XL Insurance          BM00026068EO12A            Managed Care Organization
  (Bermuda) Ltd.                                   Errors & Omissions Liability
                                                   Excess
  Chartis Excess        28330206                   Managed Care Organization
  Limited                                          Errors & Omissions Liability
                                                   Excess
  Endurance            P011413002                  Managed Care Organization
  Specialty Insurance,                             Errors & Omissions Liability
  Ltd.                                             Excess
  Iron-Starr Excess    ISF0000810                  Managed Care Organization
  Agency Ltd.                                      Errors & Omissions Liability
                                                   Excess
  Argo Re Ltd.          ARGO-EANDO-12-             Managed Care Organization
                        000218.3                   Errors & Omissions Liability
                                                   Excess
  Ironshore Specialty   000926402                  Managed Care Organization
  Insurance Company                                Errors & Omissions Liability
                                                   Excess
  BCS Insurance         XS MCS 121-040B            Managed Care Organization
  Company                                          Errors & Omissions Liability
                                                   Excess


    Each policy other than the ACE policy is a follow-form excess policy. Four of the

 excess policies—the Ironshore Specialty policy, the Lloyd's policy, and the two BCS

 policies—expressly follow form to the ACE policy and contain no provision contrary

 to the ACE ADR provision. (The Lloyd's policy expressly follows the ACE policy's

 ADR provision, (ECF No. 42-3 at 96), while the others follow form to the ACE policy

 generally without any specific mention of ADR.) The remaining five policies—the XL

                                          5
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 6 of 27 PageID #: 872




 policy, the Chartis policy, the Endurance policy, the Iron-Starr policy, and the Argo

 Re policy—also follow form to the ACE policy but contain ADR provisions requiring

 arbitration under JAMS International Arbitration Rules in effect on August 1, 2011,

 by three disinterested, neutral arbitrators in Toronto, London, or Bermuda ("JAMS

 International provision"). (See ECF No. 42-3 at 134, 144, 180, 190, 206.) Like the

 ACE ADR provision, the JAMS International provision calls for each party to select

 one arbitrator, and for those arbitrators to select the third arbitrator. (Id.)

    Accordingly, the OneBeacon policy's followed policies all either (1) contain the

 ACE ADR provision (the ACE policy), (2) follow form to the ACE ADR provision (the

 Ironshore Specialty policy, the Lloyd's policy, and the two BCS policies), or (3) contain

 the JAMS International provision (the XL policy, the Chartis policy, the Endurance

 policy, the Iron-Starr policy, and the Argo Re policy).

 B. The Underlying Litigation and Mediation

    Anthem was named as a defendant in multiple antitrust class action lawsuits,

 which were consolidated into a multi-district litigation action (the "MDL") in federal

 court. Anthem sought coverage for the claims from its insurers, and Atlantic and

 OneBeacon denied coverage. Anthem invited its insurers to participate in mediation

 in Bermuda with Layn Phillips, a retired federal judge who had also conducted

 mediation among the parties in the MDL. Mediation began and ended—without

 resolution—on April 19, 2019. On August 7, 2019, Anthem initiated arbitration

 proceedings.   Atlantic and OneBeacon thereafter brought this action, seeking a

 declaratory judgment that Anthem is not entitled to coverage and that Anthem is not



                                            6
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 7 of 27 PageID #: 873




 entitled to arbitrate the coverage dispute because the Bermuda mediation satisfied

 the ADR provision.

                               II. Standard of Review

    Rule 72 sets forth two different standards for resolving objections to a magistrate

 judge's order: one for nondispositive matters, Rule 72(a), and one for dispositive

 motions, Rule 72(b). Under Rule 72(a), magistrate judges' orders on nondispositive

 matters are to be set aside if clearly erroneous or contrary to law. Under Rule 72(b),

 magistrate judges' recommended dispositions are to be reviewed de novo. It is unclear

 whether magistrate judges' orders on motions to stay and to compel arbitration fall

 within the purview of Rule 72(a) or Rule 72(b). On the one hand, they are not among

 the pretrial matters excluded from referral to a magistrate judge by the Magistrates

 Act. See 28 U.S.C. § 636(b)(1)(A) (providing that a judge may refer any pretrial

 matter "except a motion for injunctive relief, for judgment on the pleadings, for

 summary judgment, to dismiss or quash an indictment or information made by the

 defendant, to suppress evidence in a criminal case, to dismiss or permit maintenance

 of a class action, to dismiss for failure to state a claim upon which relief can be

 granted, and to involuntarily dismiss an action."). But on the other hand, they bear

 some indicia of dispositive motions—most notably, an order denying a stay or a

 motion to compel arbitration may be appealed under 9 U.S.C. § 16. Here, however,

 the Court need not decide the relevant standard because the magistrate judge's order

 rests on clearly erroneous findings and on legal error, and must therefore be set aside

 under either standard.



                                           7
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 8 of 27 PageID #: 874




                                   III. Discussion

    Arbitration should be compelled where "three elements are present: (1) an

 enforceable written agreement to arbitrate, (2) a dispute within the scope of the

 arbitration agreement, and (3) a refusal to arbitrate." Scheuer v. Fromm Family

 Foods LLC, 863 F.3d 748 F.3d 748, 752 (7th Cir. 2017) (citations omitted). "When

 deciding whether the parties agreed to arbitrate a certain matter, courts generally

 should apply ordinary state-law principles that govern the formation of contracts."

 Druco Rests., Inc. v. Steak N Shake Enters., Inc., 765 F.3d 776, 781 (7th Cir. 2014).

 Anthem contends—and Plaintiffs do not dispute—that Indiana law applies to the

 policies. Under Indiana law, "[w]hether the parties agreed to arbitrate any disputes

 is a matter of contract interpretation, and most importantly, a matter of the parties'

 intent." MPACT Const. Grp., LLC v. Superior Concrete Constructors, Inc., 802 N.E.2d

 901, 906 (Ind. 2004).

    The Federal Arbitration Act reflects "both a liberal federal policy favoring

 arbitration and the fundamental principle that arbitration is a matter of contract. In

 line with these principles, courts must place arbitration agreements on an equal

 footing with other contracts and enforce them according to their terms." AT&T

 Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011) (quotation marks and citations

 omitted). Likewise, "Indiana policy favors arbitration." MPACT, 802 N.E.2d at 905.

 However, both policies favoring arbitration apply "when determining the scope of an

 agreement to arbitrate, not when deciding whether there is an agreement to arbitrate

 in the first instance." Druco, 765 F.3d at 781; see also MPACT, 802 N.E.2d at 907



                                           8
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 9 of 27 PageID #: 875




 ("[o]nly after it has been determined that the parties agreed to arbitrate their

 disputes does the policy favoring arbitration play an important role").

       "A district court must promptly compel arbitration once it is satisfied that the

 parties agreed to arbitrate. But if the district court determines that the making of

 the arbitration agreement is seriously disputed, the court shall proceed summarily to

 the trial thereof."     Tinder v. Pinkerton Sec., 305 F.3d 728, 735 (7th Cir. 2002)

 (quotation marks and citations omitted).          "The party opposing arbitration must

 identify a triable issue of fact in order to obtain a trial on the merits of the contract."

 Id.

       A. Atlantic

       At issue with respect to Atlantic is who (the courts or the arbitrator) should decide

 whether the coverage dispute is arbitrable—a "rather arcane" question. See First

 Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 945 (1995). Anthem contends that

 the arbitrator, not the court, should decide whether the parties' dispute is arbitrable.

 (ECF No. 51 at 3.) Plaintiffs disagree, contending that the arbitration portion of the

 ACE ADR provision is applicable only if Anthem elected arbitration under the ACE

 ADR provision. (ECF No. 60 at 15.) The magistrate judge's order held that the court

 must first determine whether the Bermuda mediation satisfied the ACE ADR

 provision before it can determine whether Anthem is entitled to arbitrate the

 coverage dispute. (See ECF No. 48 at 8, 13.)

       Whether a valid arbitration agreement between Atlantic and Anthem exists "is a

 question reserved for the judiciary." Wis. Local Gov't Prop. Ins. Fund v. Lexington



                                               9
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 10 of 27 PageID #: 876




  Ins. Co., 840 F.3d 411, 414 (7th Cir. 2016). But that question must be distinguished

  from a related question: whether Anthem has a right to arbitration under a valid

  agreement. Unlike the question of whether an agreement to arbitrate exists, the

  question of whether Anthem has a right to arbitration under such an agreement may

  be delegated to the arbitrator to decide and, indeed, may be presumptively for the

  arbitrator to decide if it is a question of procedural arbitrability. See Henry Schein,

  Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 530 (2019) ("To be sure, before

  referring a dispute to an arbitrator, the court determines whether a valid arbitration

  agreement exists. But if a valid agreement exists, and if the agreement delegates the

  arbitrability issue to an arbitrator, a court may not decide the arbitrability issue.");

  BG Grp., PLC v. Republic of Arg., 572 U.S. 25, 34–35 (2014) ("[C]ourts presume that

  the parties intend arbitrators, not courts, to decide disputes about the meaning and

  application of particular procedural preconditions for the use of arbitration. These

  procedural matters include claims of waiver, delay, or a like defense to arbitrability.

  And they include the satisfaction of prerequisites such as time limits, notice, laches,

  estoppel, and other conditions precedent to an obligation to arbitrate.") (quotation

  marks and citations omitted).

     The arbitrability dispute between the parties here is whether the Bermuda

  mediation satisfied the ACE ADR provision such that Anthem is not entitled to

  arbitration. It is, in other words, a matter of whether certain conditions precedent to

  arbitration have been fulfilled (or can no longer be fulfilled). Under Indiana law, "a

  condition precedent is a condition that must be performed before the agreement of



                                            10
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 11 of 27 PageID #: 877




  the parties becomes a binding contract or that must be fulfilled before the duty to

  perform a specific obligation arises." Ind. State Highway Comm'n v. Curtis, 704

  N.E.2d 1015, 1018 (Ind. 1998); see also John M. Floyd & Assocs. Inc. v. Star Fin.

  Bank, 489 F.3d 852, 855 (7th Cir. 2007) ("We recognize, however, that the term

  'condition precedent' carries multiple meanings and can refer to a condition precedent

  to the formation of a contract, or a condition precedent to an obligation that arises

  under an already existing contract.").    The distinction between the two types of

  conditions precedent is especially important in the context of arbitration agreements,

  where the existence of the agreement is a matter for the courts but arbitrability may

  be arbitrated.

     First, whether conditions precedent in an arbitration agreement have been met

  may be exclusively for the judiciary where they are conditions to the formation of the

  agreement to arbitrate. In Wisconsin Local Government Property Insurance Fund v.

  Lexington Insurance Company, 840 F.3d 411, 416 (7th Cir. 2016), for example, a joint

  loss agreement provided, "The payments by the insurers hereunder and acceptance

  of the same by the insured signify the agreement of the insurers to submit to and

  proceed with arbitration within 90 days of such payments[.]" (emphasis added). The

  Seventh Circuit held that the provision "is not an agreement to arbitrate at all.

  Instead, the Fund Policy JLA merely codifies a procedure whereby the parties can

  potentially agree to arbitrate. . . . To be clear, the Fund Policy JLA's payment-and-

  acceptance mechanism is not merely a procedural mechanism attendant to an




                                           11
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 12 of 27 PageID #: 878




  already-enforceable arbitration agreement. Instead, this procedure is the means by

  which the parties form an agreement to arbitrate." Id. at 417.

     But where conditions precedent are conditions to the right or obligation to

  arbitrate under an already-existing arbitration agreement, whether those conditions

  have been satisfied is typically a question for the arbitrator. In BG Group, a treaty

  provided that a dispute "shall be submitted to international arbitration if one of the

  Parties so requests, as long as a period of eighteen months has elapsed since the

  dispute was submitted to a local tribunal and the tribunal has not given its final

  decision." 572 U.S. at 35. The Supreme Court held that the provision "determines

  when the contractual duty to arbitrate arises, not whether there is a contractual duty

  to arbitrate at all." Id. at 35–36. "The litigation provision is consequently a purely

  procedural requirement—a claims-processing rule that governs when the arbitration

  may begin, but not whether it may occur or what its substantive outcome will be on

  the issues in dispute." Id. at 36. The Supreme Court held that interpretation and

  application of the provision was primarily for the arbitrators, not the judiciary. Id.

  at 41.

     Further highlighting the importance of the distinction between conditions to the

  right to arbitrate under an already-existing agreement and conditions to the

  formation of an arbitration agreement, Chief Justice Roberts, in dissent, construed

  the litigation provision as a unilateral offer to arbitrate (because the treaty

  petitioner–investor was not a party to the treaty between Argentina and the United

  Kingdom), so that no agreement to arbitrate was formed unless the litigation



                                           12
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 13 of 27 PageID #: 879




  requirement was met. Id. at 50 ("Submitting the dispute to the courts is thus a

  condition to the formation of an agreement, not simply a matter of performing an

  existing agreement."). Having framed the provision as a condition to the formation

  of an agreement to arbitrate, rather than as a condition to the right or obligation to

  arbitrate, Chief Justice Roberts would have held that the question was for the courts.

  Id. at 60.

     Courts typically find conditions precedent to contract formation only where the

  contract expressly provides that the parties' agreement or an element of contract

  formation (i.e., offer, acceptance) depends on the satisfaction of the condition. See

  Sasso v. Warsaw Orthopedic, Inc., 45 N.E.3d 835, 840 (Ind. Ct. App. 2015) (conditions

  precedent "are generally disfavored and must be stated explicitly within the

  contract"). In Allen v. Cedar Real Estate Group, LLP, 236 F.3d 374, 381 (7th Cir.

  2001), for example, a purchase agreement provided that "this offer to purchase is

  subject to Purchaser's approval" (emphasis in opinion).      The Seventh Circuit held

  that the clause was a condition precedent to contract formation, not a condition

  precedent to performance of the contract.      Id. at 382.    Similarly, in Lexington

  Insurance, the agreement provided that payment and acceptance would "signify the

  agreement" to arbitrate. 840 F.3d at 416. Accordingly, the Seventh Circuit held that

  payment and acceptance was "the means by which the parties form an agreement to

  arbitrate" and "not merely a procedural mechanism attendant to an already-

  enforceable arbitration agreement." Id. at 417.      In BG Group, by contrast, the

  Supreme Court reasoned that the litigation requirement was "a procedural condition



                                           13
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 14 of 27 PageID #: 880




  precedent to arbitration" because "the Treaty nowhere says that the provision is to

  operate as a substantive condition on the formation of the arbitration contract, or

  that it is a matter of such elevated importance that it is to be decided by courts." 572

  U.S. at 40.

     The magistrate judge's order equivocates between interpreting the ACE ADR

  provision's requirements as conditions precedent to the right to arbitrate and

  conditions precedent to the formation of an arbitration agreement. (Compare ECF

  No. 48 at 13 ("the incorporation of the JAMS rules is applicable only if Anthem had

  the right under the contract to invoke the arbitration clause") with id. ("parties may

  not delegate to the arbitrator the fundamental question of whether they formed an

  agreement to arbitrate in the first place").) But like the treaty in BG Group, and

  unlike the clauses in Allen and Lexington Insurance, the ACE ADR provision contains

  no language to suggest that its procedures govern the formation of an agreement to

  arbitrate, rather than whether or when the right or duty to arbitrate arises under

  that agreement. Anthem and Atlantic agreed to resolve "any disputes or differences

  [that] arise under or in connection with [the policy] or the breach, termination or

  invalidity thereof" in accordance with the ACE ADR provision, which requires

  arbitration under certain conditions. Accordingly, whether the Bermuda mediation

  discharged Atlantic's obligation to arbitrate under the ACE ADR provision is not a

  question of the existence of an agreement to arbitrate reserved for the judiciary; it

  may be delegated to the arbitrator (and may be presumptively for the arbitrator,

  though the Court need not reach the issue here). See Gove v. Career Sys. Dev. Corp.,



                                            14
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 15 of 27 PageID #: 881




  689 F.3d 1, 5 (1st Cir. 2012) ("However, the non-occurrence of a condition precedent

  does not render an agreement invalid. It simply means that the duty to perform does

  not arise."); Schacht v. Beacon Ins. Co., 742 F.2d 386, 390 (7th Cir. 1984) ("The

  claimed failure of a condition precedent only affects the ability of the liquidator to

  enforce the provisions of the contact against appellant, as with fraud in the

  inducement. A defense to enforceability of contractual provisions, as opposed to the

  denial of any contractual relationship, does not deprive the arbitration clause of its

  effectiveness.") (citation omitted).

     Courts enforce the parties' agreement to delegate arbitrability questions to the

  arbitrator, "so long as the parties' agreement does so by 'clear and unmistakable'

  evidence." Henry Schein, 139 S. Ct. at 530. Anthem contends that the ACE ADR

  provision's incorporation of JAMS Rules constitutes "clear and unmistakable"

  evidence of delegation. (ECF No. 51 at 17.) Atlantic responds that the JAMS Rules

  are only relevant if Anthem elected arbitration instead of mediation, and that the

  Bermuda arbitration constitutes Anthem's irrevocable election of mediation. (ECF

  No. 60 at 20–21.)

     The magistrate judge's order sided with Atlantic, reasoning that "the

  incorporation of the JAMS rules is applicable only if Anthem had the right under the

  contract to invoke the arbitration clause in the first place." (ECF No. 48 at 13.) By

  that reasoning, the delegation is meaningless: arbitrability is for the arbitrator to

  decide only if the court first decides arbitrability in Anthem's favor. But Indiana law

  requires that contracts "be read as a whole," and that courts "construe the language



                                            15
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 16 of 27 PageID #: 882




  in a contract so as not to render any words phrases, or terms ineffective or

  meaningless[.]" State Farm Fire & Cas. Co. v. Riddell Nat'l Bank, 984 N.E.2d 655,

  658 (Ind. Ct. App. 2013).      The relevant question for determining who decides

  arbitrability is not whether Anthem has the right to arbitrate, but whether there is

  an arbitration agreement between the parties with clear and unmistakable evidence

  of the parties' intent for the arbitrator to decide arbitrability. Otherwise, the analysis

  is necessarily circular.

     As explained above, there is an agreement to arbitrate between Anthem and

  Atlantic, as the dispute over the Bermuda mediation implicates only Anthem's right

  to arbitrate, not the existence of an agreement to arbitrate. And as explained below,

  that agreement to arbitrate contains clear and unmistakable evidence that the

  parties agreed to delegate questions of arbitrability to the arbitrator.

     The Seventh Circuit has long recognized that an agreement to have any

  arbitration governed by a set of rules incorporates those rules into the agreement.

  See Commonwealth Edison Co. v. Gulf Oil Corp., 541 F.2d 1263, 1272 (7th Cir. 1976)

  ("The agreement of the parties to have any arbitration governed by the rules of the

  AAA incorporated those rules into the agreement"). The ACE ADR provision requires

  that arbitration proceed under JAMS Rules, and JAMS Rule 11(b) provides that

  "[j]urisdictional and arbitrability disputes . . . shall be submitted to and ruled on by

  the Arbitrator." JAMS Comprehensive Arbitration Rules & Procedures (eff. July 1,

  2014), https://www.jamsadr.com/rules-comprehensive-arbitration/.




                                             16
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 17 of 27 PageID #: 883




     Appellate courts nationwide have held that incorporating JAMS Rules in a

  commercial agreement between sophisticated parties constitutes clear and

  unmistakable evidence of agreement to delegate questions of arbitrability to the

  arbitrator. See, e.g., Simply Wireless, Inc. v. T-Mobile US, Inc., 877 F.3d 522, 528

  (4th Cir. 2017) ("We agree with our sister circuits and therefore hold that, in the

  context of a commercial contract between sophisticated parties, the explicit

  incorporation of JAMS Rules serves as 'clear and unmistakable' evidence of the

  parties' intent to arbitrate arbitrability."), abrogated on other grounds by Henry

  Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524 (2019); Belnap v. Iasis

  Healthcare, 844 F.3d 1272, 1281 (10th Cir. 2017) ("In our view, Dr. Belnap and

  SLRMC clearly and unmistakably agreed to arbitrate arbitrability when they

  incorporated the JAMS Rules into the Agreement."); Cooper v. WestEnd Capital

  Mgmt., L.L.C., 832 F.3d 534, 536 (5th Cir. 2016) (holding that adoption of JAMS Rules

  was "clear and unmistakable evidence that the parties agreed to arbitrate

  arbitrability"); Emilio v. Sprint Spectrum L.P., 508 F. App'x 3, 5 (2d Cir. 2013)

  (adoption of JAMS Rules "clearly and unmistakably delegated questions of

  arbitrability to the arbitrator"); Wynn Resorts, Ltd. v. Atl.–Pac. Capital, Inc., 497 F.

  App'x 740, 742 (9th Cir. 2012) ("By incorporating the JAMS rules, the parties

  demonstrated their clear and unmistakable intent to have an arbitrator resolve the

  issue of arbitrability.").

     The overwhelming weight of authority thus compels the conclusion that the ACE

  ADR provision clearly and unmistakably delegates questions of arbitrability to the



                                            17
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 18 of 27 PageID #: 884




  arbitrator. "[C]ourts should order arbitration of a dispute only where the court is

  satisfied that neither the formation of the parties' arbitration agreement nor (absent

  a valid provision specifically committing such disputes to an arbitrator) its

  enforceability or applicability to the dispute is in issue." Granite Rock Co. v. Int'l

  Bhd. of Teamsters, 561 U.S. 287, 299 (2010). But where, as here, a valid agreement

  to arbitrate exists, and the agreement "delegates the arbitrability issue to an

  arbitrator, a court may not decide the arbitrability issue." Henry Schein, 139 S. Ct.

  at 530. "In those circumstances, a court possesses no power to decide the arbitrability

  issue. That is true even if the court thinks that the argument that the arbitration

  agreement applies to a particular dispute is wholly groundless."          Id. at 529.

  Accordingly, with respect to Atlantic, the magistrate judge's order denying Anthem's

  motion to compel arbitration and stay this case was contrary to law and must be set

  aside.

     B. OneBeacon

     The magistrate judge's order found the OneBeacon policy to be ambiguous because

  it follows four different ADR provisions that "are impossible to reconcile with one

  another," (ECF No. 48 at 17), and that the parties must be given the opportunity to

  present extrinsic evidence to resolve the ambiguity, (id. at 20). Anthem objects,

  arguing that the magistrate judge's order clearly erred because Indiana law requires

  that any ambiguity be resolved in favor of the policyholder. Plaintiffs respond that

  the magistrate judge's order correctly determined that the ambiguity should not be

  resolved in favor of the policyholder.



                                            18
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 19 of 27 PageID #: 885




     In the discussion below, the Court does not determine whether the ambiguity

  should be resolved in favor of the policyholder. Rather, after setting aside certain

  clearly erroneous findings of the magistrate judge's order, the Court is satisfied that

  the parties have agreed on the essential terms of an agreement to arbitrate, so that

  arbitration should be compelled, and any remaining ambiguities are immaterial. See

  Tinder, 305 F.3d at 735 ("A district court must promptly compel arbitration once it is

  satisfied that the parties agreed to arbitrate."). While Anthem made this argument

  in the underlying briefing, (ECF No. 47 at 5 (“OneBeacon agreed to follow underlying

  policies that are all subject to ADR”)), and the magistrate judge's order addressed and

  rejected the argument, (ECF No. 48 at 17), Anthem did not object to the magistrate

  judge's order on this ground.       “[A]lthough the district judge must make an

  independent determination of a magistrate judge's order upon objection, he is not

  precluded from reviewing a magistrate judge's order to which a party did not object.”

  Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752, 760 (7th Cir. 2009) (emphasis in

  original); see also Kruger v. Apfel, 214 F.3d 784, 787 (7th Cir. 2000) (“even without

  considering the objections, the district judge should have reviewed the magistrate

  judge's order for clear error”).

     The finding that the OneBeacon policy followed four different arbitration

  provisions is clearly erroneous, as it relies on the mistaken premise that the Chartis

  policy and the Endurance policy contain arbitration provisions different from any

  other ADR provision in the Underlying Insurance. Although the Chartis policy does

  contain the language cited in the magistrate judge's order, (see ECF No. 42-3 at 140–



                                            19
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 20 of 27 PageID #: 886




  41), Endorsement No. 3 to the Chartis policy replaces that language with the JAMS

  International provision, (see ECF No. 42-3 at 144–45).      Likewise, though the

  Endurance policy contains the language cited in the magistrate judge's order, (see

  ECF No. 42-3 at 158–60), Endorsement No. 11 to the Endurance policy replaces that

  language with the JAMS International provision, (see ECF No. 42-3 at 180–81).

  Moreover, the magistrate judge's order erroneously found that the Iron-Starr policy

  incorporates the ACE ADR provision. (ECF No. 48 at 15). The Iron-Starr policy's

  Endorsement No. 4 deletes the relevant provision and replaces it with the JAMS

  International provision. (ECF No. 42-3 at 190–91.)

     These corrected findings reveal a substantially smaller, and more orderly,

  universe of ADR provisions in the Underlying Insurance than the "quagmire"

  described in the magistrate judge's order, (see ECF No. 48 at 17). All ten followed

  policies contain or incorporate either the ACE ADR provision or the JAMS

  International provision. The five policies issued by Bermuda insurers (the Chartis

  policy, the Endurance policy, the XL policy, the Iron-Starr policy, and the Argo Re

  policy) contain the JAMS International provision. The remaining policies contain or

  incorporate the ACE ADR provision.

     Though no longer a quagmire, the OneBeacon policy remains ambiguous to the

  extent the ACE ADR provision and the JAMS International provision conflict.

  "Insurance policies with directly conflicting terms are ambiguous." State Farm Mut.

  Auto. Ins. Co. v. Jakubowicz, 56 N.E.3d 617, 619 (Ind. 2016). And the provisions do

  conflict on some points. The ACE ADR provision contains conditions to the right to



                                          20
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 21 of 27 PageID #: 887




  arbitrate (discussed above) that the JAMS International provision does not. The ACE

  ADR provision requires ("[u]nless the parties otherwise agree") that arbitration take

  place in Indianapolis, Chicago, or New York, while the JAMS International provision

  requires that arbitration take place in London, Toronto, or Bermuda. The ACE ADR

  provision requires that any arbitration proceed under JAMS Rules, and the JAMS

  International provision requires arbitration under JAMS International Arbitration

  Rules. And the allocation of costs differs between the provisions.

     Two recent decisions have addressed whether an enforceable arbitration

  agreement exists where there are conflicting arbitration provisions. In Ragab v.

  Howard, 841 F.3d 1134 (10th Cir. 2016), the Tenth Circuit, applying Colorado law

  (but relying chiefly on a New Jersey case), held that arbitration could not be

  compelled where there were six irreconcilable arbitration provisions—conflicting on

  which rules will govern, how the arbitrator will be selected, the notice required to

  arbitrate, and attorney's fees—reasoning that the parties had not agreed upon all

  essential terms.    Then-Judge Gorsuch dissented, reasoning that "treating the

  procedural details surrounding arbitration in this case as nonessential terms would

  do a good deal more to effectuate the intent of the parties before us, itself always the

  goal of contract interpretation." Id. at 1139 (quotation marks and brackets omitted).

  The dissent further argued that, unlike the New Jersey case relied upon by the

  majority, the parties before the court were "parties to a commercial, not a consumer,

  transaction, with contracts actively negotiated by both sides, not contracts of

  adhesion thrust upon the plaintiff." Id. at 1140.



                                            21
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 22 of 27 PageID #: 888




     In Matter of Willis, 944 F.3d 577 (5th Cir. 2019), by contrast, the Fifth Circuit,

  applying Mississippi law, held that the parties entered into a valid contract to

  arbitrate—that is, agreed on all essential terms—despite inconsistencies in the

  contractual terms pertaining to "such innocuities as the number of arbitrators,

  location, and fee shifting." Id. at 582. Because both the competing arbitration

  agreements contained a delegation clause, the majority concluded that it was for the

  arbitrator to decide whether the claims were arbitrable and to resolve the

  inconsistent procedural terms. Id. at 583. Judge Dennis dissented, noting that,

  unlike Ragab, the contracts at issue were an "ordinary consumer loan and insurance

  contracts . . . presented to Willis, a mechanic and truck driver, without his having

  had the benefit of counsel or bilateral negotiation[.]" Id. at 583.

     Despite the opposing outcomes, Ragab and Willis do not present a true circuit

  split: the Fifth Circuit applied Mississippi law, and the Tenth Circuit applied

  Colorado law. Here, of course, the Court must apply Indiana law to determine

  whether there is an agreement on the essential terms. Under Indiana law, "[i]t is

  well settled that 'only essential terms need be included in order to render a contract

  enforceable.'" German Am. Fin. Advisors & Tr. Co. v. Reed, 969 N.E.2d 621, 626 (Ind.

  Ct. App. 2012) (quoting Wolvos v. Meyer, 668 N.E.2d 671, 676 (Ind. 1996)). "All that

  is required is reasonable certainty in the terms and conditions of the promises made,

  including by whom and to whom." Wolvos, 668 N.E.2d at 676.

     It appears that Reed is the only Indiana case to decide the essential terms of an

  arbitration agreement. In Reed, the appellant submitted to the trial court three



                                             22
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 23 of 27 PageID #: 889




  different versions of a purported arbitration agreement. The Court of Appeals held

  that the appellant had established the existence of an enforceable arbitration

  agreement, even though the various versions required different entities to conduct

  the arbitration, because "each of those versions contains the same essential terms

  regarding arbitration, namely, an agreement to arbitrate 'any dispute between me

  and you arising out of this agreement.'" Id. at 627. Indiana law on the essential

  terms of an arbitration agreement therefore appears similar to the Fifth Circuit's

  interpretation of Mississippi law in Willis.            (And the concerns animating Judge

  Dennis's dissent in Willis are not present here, in a case involving sophisticated

  parties and a commercial transaction.)

      Every policy in the Underlying Insurance contains or incorporates an arbitration

  clause—the ACE ADR provision or the JAMS International provision.1 Under both

  provisions, arbitration is binding. The provisions' scopes are similarly broad. The

  ACE ADR provision extends to "any disputes or differences [that] arise under or in

  connection with this Policy or the breach, termination or invalidity thereof, whether

  arising before or after termination of this Policy." (ECF No. 1 at 19.) The JAMS

  International provision extends to "[a]ny dispute arising under or relating to this

  Policy[.]" (ECF No. 42-3 at 180.)

      Both provisions contain clear and unmistakable evidence that the parties agreed

  to arbitrate arbitrability. The ACE ADR provision incorporates the JAMS Rules.




  1The ACE ADR provision, as noted above, also contains conditions to the right to arbitrate. But as
  discussed with respect to Atlantic, whether those conditions are met is a matter for the arbitrator.

                                                   23
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 24 of 27 PageID #: 890




  JAMS Rule 11(b) provides that "[j]urisdictional and arbitrability disputes . . . shall

  be submitted to and ruled on by the Arbitrator." JAMS Comprehensive Arbitration

  Rules   &    Procedures    (eff.    July   1,    2014),   https://www.jamsadr.com/rules-

  comprehensive-arbitration/.        As discussed above, the overwhelming weight of

  authority holds that incorporation of JAMS Rules constitutes clear and unmistakable

  evidence that the parties agree to arbitrate arbitrability.

     The JAMS International provision incorporates the JAMS International

  Arbitration Rules in effect on August 1, 2011. Article 17.2 of those rules provides

  that the Tribunal may rule on objections "to the jurisdiction of the Tribunal or to the

  arbitrability of a claim." JAMS International Arbitration Rules, art. 17.2 (eff. Aug.

  1, 2011). Courts nationwide have held that incorporation of similar rules constitutes

  clear and unmistakable evidence of agreement to arbitrate arbitrability. UNCITRAL

  rules, for example, provide, "The arbitral tribunal shall have the power to rule on its

  own jurisdiction[.]"    UNCITRAL Arbitration Rules, art. 23.             "When parties

  incorporate UNCITRAL rules, they clearly and unmistakably intend to refer

  questions of arbitrability to the arbitrators in the first instance."      Schneider v.

  Kingdom of Thailand, 688 F.3d 68, 73–74 (2d Cir. 2012); see also Earth Sci. Tech, Inc.

  v. Impact UA, Inc., --- F. App'x ----, 2020 WL 1861402, at *5 (11th Cir. Apr. 14, 2020);

  Chevron v. Ecuador, 795 F.3d 200, 207–08 (D.C. Cir. 2015); Oracle Am., Inc. v. Myriad

  Grp. A.G., 724 F.3d 1069, 1074 (9th Cir. 2013). Similarly, the American Arbitration

  Association's (AAA) arbitration rules provide that "[t]he arbitrator shall have the

  power to rule on his or her own jurisdiction[.]" AAA Commercial Arbitration Rule


                                              24
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 25 of 27 PageID #: 891




  7(a).     "Virtually every circuit to have considered the issue has determined that

  incorporation of [AAA arbitration rules] constitutes clear and unmistakable evidence

  that the parties agreed to arbitrate arbitrability." Oracle, 724 F.3d at 1074 (collecting

  cases).

     Thus, the JAMS International provision, like the ACE ADR provision, contains

  clear and unmistakable evidence that the parties agreed to delegate arbitrability to

  the arbitrator. Moreover, the two provisions do not materially conflict on the number

  or selection of arbitrators: three arbitrators, with each party selecting one, and the

  parties' chosen arbitrators then selecting the third.

     Despite the inconsistencies between the ACE ADR provision and the JAMS

  International provision, the OneBeacon policy, read as a whole with the followed

  policies, "makes one thing clear: These parties selected private dispute resolution.

  Courts should not use uncertainty in just how that would be accomplished to defeat

  the evident choice." Green v. U.S. Cash Advance Ill., LLC, 724 F.3d 787, 793 (7th Cir.

  2013). The parties here agreed on the essential terms: to arbitrate any dispute

  between OneBeacon and Anthem arising from the policy, including disputes about

  arbitrability. See Reed, 969 N.E.2d at 627 ("each of those versions contains the same

  essential terms regarding arbitration, namely, an agreement to arbitrate 'any dispute

  between me and you arising out of this agreement'"); Green, 724 F.3d at 791 ("We are

  skeptical of decisions that allow a court to declare a particular aspect of an arbitration

  clause 'integral' and on that account scuttle arbitration itself."); Willis, 944 F.3d at

  582 ("Though the agreements differ over procedural details, they speak with one voice



                                             25
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 26 of 27 PageID #: 892




  about whether to arbitrate."). "A district court must promptly compel arbitration once

  it is satisfied that the parties agreed to arbitrate." Tinder, 305 F.3d at 735. Because

  both provisions delegate arbitrability to the arbitrator, it is for the arbitrator, not the

  court, to resolve the inconsistent terms. See Willis, 944 F.3d at 583 (citing BG Grp.,

  572 U.S. at 34; Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84 (2002)).

     The magistrate judge's order erred in holding that the ambiguity of non-essential

  terms had to be resolved before determining whether to compel arbitration between

  Anthem and OneBeacon. That order is therefore set aside.

                                        Conclusion

     For the reasons set forth above, the Court sets aside the magistrate judge's order

  (ECF No. 48), grants Anthem's motion (ECF No. 42), and denies Plaintiffs' motion

  (ECF No. 24). The parties shall proceed to arbitration, this matter is stayed, and all

  deadlines are vacated.

     The parties are ordered to inform the Court within thirty days of any decision

  reached in arbitration and/or to provide a status report regarding the arbitration to

  the Court every ninety days. If, for any reason, there is a lapse in the naming of an

  arbitrator or arbitrators, then either party may apply to the Court for appointment

  of an arbitrator or arbitrators. See 9 U.S.C. § 5.

     SO ORDERED.


  Date: 5/18/2020




                                              26
Case 1:19-cv-03589-JRS-MJD Document 72 Filed 05/18/20 Page 27 of 27 PageID #: 893




  Distribution:

  Justine M. Casey
  SHEPPARD, MULLIN, RICHTER & HAMPTON, LLP
  jcasey@sheppardmullin.com

  R. Randall Crispen
  SHEPPARD, MULLIN, RICHTER & HAMPTON, LLP
  rcrispen@sheppardmullin.com

  David V. Goodsir
  REED SMITH LLP
  dgoodsir@reedsmith.com

  Mark S. Hersh
  REED SMITH LLP
  mhersh@reedsmith.com

  Kandi Kilkelly Hidde
  FROST BROWN TODD LLC (Indianapolis)
  khidde@fbtlaw.com

  Dan J. Hofmeister, Jr.
  REED SMITH LLP
  dhofmeister@reedsmith.com

  Elizabeth V. Kniffen
  ZELLE LLP
  ekniffen@zelle.com

  Daniel James Millea
  ZELLE HOFMANN VOELBEL MASON & GETTE LLP
  dmillea@zelle.com

  Meghan Eileen Ruesch
  LEWIS WAGNER LLP
  mruesch@lewiswagner.com

  John Carl Trimble
  LEWIS WAGNER LLP
  jtrimble@lewiswagner.com

  Caitlin O. Young
  REED SMITH LLP
  coyoung@reedsmith.com
                                       27
